PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/749,480
Filing Date: 22 Jan 2020
Appellant(s): Vernon et al.



__________________
Gordon M Wring
Reg. No.: 62,506
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.	Appellant argued on pages 5-8 for claims 1-30, 33 or 34 that neither Kilburn nor Kennett constitutes “a sealed enclosure”.

    PNG
    media_image2.png
    859
    1301
    media_image2.png
    Greyscale

Kilburn depicts that cover 304 [as to housing] in fig. 4 receives/covers electronic assembly 600, and with base 308, the cover forms a sealed enclosure shown in fig. 3A. And hence, Kilburn discloses or at least suggests the claim limitation of “a housing configured to house the electronic circuitry within a sealed enclosure”. See par. 0076 in where Kilburn mentions weather seal the inside of the LTU.

1.1.	On page 6, although appellant argues that the rejected claims are not rendered obvious because the claim invention is not directed to a pet monitoring device, but rather a beacon for an access mat used to support heavy equipment. 
Firstly, the claimed feature “a beacon for an access mat used to support heavy equipment” is recited in a preamble. The preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Secondly, Kilburn depicts in figure 1 heavy equipment like trailer or container on the truck (see LTU 104 in fig. 1).
Therefore, one of ordinary skill in the art would have expected to combine Kilburn and Kennett to obtain the claimed invention because the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  


In fact, Kilburn explains that the LTU 300 may include any number of terminals that hermetically or weather seal the inside of the LTU (par. 0076). Although appellant notes that there is no evidence because “connectors 344A and 344B relate only to two specific component on the cover 304 and or base 308”, claim does not exclude appellant’s argument. In fact, claim does not specifically define what or how are to be hermetically sealed. Therefore, Kilburn, as modified, renders claim 11 obvious or at least suggests claim 11. See MPEP 2111.

1.3.	On pages 9-10, appellant argued for claim 12 and 24.
	Paragraph 0039 of this instant application states that the beacon may include “a potting compound surrounding at least some portion of the electronic circuit within the housing”, and the potting compound is to provide resistance to extreme temperatures and moisture. In fact, “L-shaped substrate” in par. 0347 of Kilburn is a layer and a compound. As mentioned in par. 0347 of Kilburn, L-shaped substrate separates a first communication and a second communication antennae. Furthermore, in par. 0347 of Kilburn, open space of L-shaped substrate is sized to receive a planar battery. Thus, examiner finds that L-Shaped substrate is served or applied as a layer and a separation having a resistance to the heat come out of antennae and battery to PCB. In other words, although claims 12 and 24 are reasonably interpreted in light of specification, specification is not read into the claim. For these reasons, examiner finds that “L-shaped substrate for a printed circuit board” in par. 0347 of Kilburn at least suggests claims 12 and 24 or 

1.4.	On pages 10-11, applicant argued for claims 9 and 21 by stating that the examiner cited nothing to disclose “the two-way communication between a beacon and mobile gateway or mobile electronic device”.

    PNG
    media_image3.png
    665
    835
    media_image3.png
    Greyscale

	The argued ““the two-way communication between a beacon and mobile gateway or mobile electronic device” is read by “transmitting and receiving information between LTU and LUT server or Third Party Server” in fig. 1 of Kilburn as explained below.
Indeed, examiner’s findings from the prior art prove otherwise. Initially, it’s important to note that the two-way communication could be using cellular protocols, Wi-Fi, Bluetooth or NFC protocols, which are not required in the claim. In pertinent arts or in Kilburn’s par. 0052 explains that LTU 300 could receive one or more instructions from an LTU server (communication in direction from server to LTU is enabled, see fig. 1 for communication direction as one way or forward way). What’s more, Kilburn’s par. 0053-0054 & 0056 describe that LTU reports LTU server or a third party server a tracking information (communication in direction from LTU to server is enabled, see fig. 1 above for communication direction as another way or reverse way; when a device is enabled to receive and transmit, it’s typically known as bidirectional or two way communication). Therefore, the claimed “two-way communication” is covered by the two communication directions from LTU to a server, and from the server to LTU in Kilburn (see par. 0055 of Kilburn which proves that LUT is enabled two way communication by sending and receiving). Accordingly, the combined prior art renders claims 9 and 21 obvious or one of ordinary skill in the art would have expected the claims to perform equally well with the combined prior art.

1.5.	On page 11, appellant argued for claims 8 and 26 by submitting that the examiner had failed to show that either of claims 8 and 26 is rendered obvious by the combination of Kilburn and Kennett. Furthermore, appellant states that nothing in the cited passage discloses increasing the frequency of data transmission based on accelerometer data indicating movement of the beacon.
	However, examiner’s findings from the prior art does not align with the appellant’s argument. Initially, it’s to note that in accordance with MPEP 2111, “frequency of data Kilburn explains that report from LTU could be every 5 minutes or every hours and the rate of report is based on the current state of LTU, for instance, a faster travel medium requires more frequent updates, i.e., report or data transmission (see par. 0205 of Kilburn). What’s more, “accelerometer data indicating movement of the beacon” is read by “a faster travel medium requires more frequent update” or “the current state of LTU” explained in par. 0205 of Kilburn. Because, Kilburn explains a use of accelerometer to read movement data or accelerometer data (par. 0130, 0209 & 0271).
	Addressing to claim 8, consider: the condition for report of LTU changing from every 5 minutes to every hour as explained in par. 0205 of Kilburn. It means that the rate of LTU’s report would be decreased (i.e., decreasing a data transmission frequency) from every five minute to every hour (i.e., 12 times per hours is reduced to 1 time per hour). Therefore, the rationales found in the combined prior art would have been expected to perform equally well to claim 8.
	Regarding to claim 26, consider: the condition for report of LTU changing from every hour to 5 minutes as explained in par. 0205 of Kilburn. It means that the rate of LTU’s report would be increased, i.e., increasing a data transmission time (increasing 1 time per hour to 12 times per hour) from every hour to every 5 minute. Accordingly, the claim requirement would have been expected by an ordinary skill in the art to perform equally well with the combined prior art. See MPEP 2143, KSR Exemplary Rationales F-G.


	Examiner finds that claim does not specifically define what applicant argued. What’s more, claim does not exclude a reset command and a single activation found in the prior art. In particular, Kilburn explains a power button 306 on LTU 300 in fig. 3B-C for a single activation, and LTU 300 for receiving a reset command sent from a control device (par. 0074). For these reasons, the combined prior art renders the claim obvious or at least suggests claim 4.

1.7.	On pages 12-13, appellant submitted that the examiner had failed to show that either Kilburn or Kennett taught the limitations of claim 6.
	The rationales found in the prior art are: 1) activation a device or a function of a device (par. 0074 of Kilburn) or actuating a data presentation (par. 0146 in Kilburn), and 2) a tracking data presentation or an activity data presentation to be activated via a QR code (fig. 4 & 8 of Kennett). Herein, examiner asserted that in the pertinent art, scanning QR code to activate the associated data is practically used in selling products in retail shops for instance, scanning a QR code to activate the price and description of the selling items. What’s more, examiner finds that claim does not specifically define what are required in scanning a QR code. It means that scanning in the claim would require only a routine scanning. Therefore, examiner makes a reasonable decision, based on the findings mentioned above and knowledge from the scanning QR code used in selling products, that one of ordinary skill in the art would have expected to activate QR code in fig. 4 & 8 of Kennett on LTU of fig. 3 of Kilburn as explained in par. 0074 & 0146 of Kilburn to obtain the claimed invention as specified in claim 6. See evidence for scanning QR code in par. 0048 & 0054 and fig. 3-4 of Jefferies et al. Pub. No.: US 2013/0317693 A1.

1.8.	On pages 13-14, appellant argued that claim 22 “the housing is cylindrical, less than two inches in diameter, and with the height less than one inch” was not rendered obvious by the combination of Kilburn and Kennett.
	Examiner finds claim 22 reciting for discovering optimum values. In addition, when examiner determines if the prior art supports the rationales for finding optimum values, not only the prior art is found for supporting the rationales for optimum values but also for changing size. Firstly, Kilburn teaches rectangle shape of LTU in fig. 3. Secondly, Kennett explains oval shape of pet activity monitor PAM in fig. 1-4 (par. 0043) and PAM may be approximately one-inch square and/or one-quarter to one-half inch thick (par. 0038). With the two rationales found in the combined prior art, one of ordinary skill in the art would have expected LTU in fig. 3 of Kilburn and/or PAM in fig. 1-4 of Kennett to obtain the shape, the dimension for size, and thickness specified in the claim because a 
a change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, CCPA 1955) and discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980). 




	However, examiner found that claims 13-17 recited for cylindrical shape with two different diameters and two different heights or thicknesses respectively. In other words, examiner finds claims as discovering optimum values and changing in sizes. As explained in the rationales found in the prior art mentioned in section 1.7, one of ordinary skill in the art would have expected LTU in fig. 3 of Kilburn and/or PAM in fig. 1-4 of Kennett to obtain the shape and the specification for size and thickness specified in the claim because a change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, CCPA 1955) and discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980). 

2.	On page 15, appellant states that claim 31 is not rendered obvious due to the deficiencies argued for claim 1. Since appellant does not specifically point out additional reasons for argument, examiner’s answer for claim 1 presented above is enough and not repeated here for claim 31.

3.	On pages 15-16, appellant states that the combined prior art does not render claim 32 obvious because of the deficiencies argued for claim 1. Because of that appellant reasons that Lloyd does not teach claim 4. And hence, appellant argued that the combined prior art do not render claim 32 obvious.


4.	On pages 16-17, appellant argued for claim 35 with respect to the arguments for claim 1. Moreover, appellant goes on to state that Whelan does not disclose any kind of housing and thus, Whelan fails to teach or suggest a housing as recited in claim 35.
Examiner finds that the appellant argument for claim 35 is primarily based on the argument for claim 1, and secondarily based on that Whelan does not disclose any kind of housing. Response set forth above for the arguments pertaining to claim 1 above apply to the argument for claim 35 by virtue of its dependency on claim 1. For secondary argument for Whelan, it’s to note that LTU in fig. 3 of Kilburn and PAM in fig. 1-4 of Kennett include housing which would be modified as a remote tracking and sensing device to be equipped on the bulldozer of Whelan, as to the claimed construction vehicles. Because, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAN HTUN/
Primary Examiner, Art Unit 2643  

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.